Case 1:19-cv-03907-JPO Document18 Filed 07/17/19 Page 1of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

J & J Sports Productions, Inc., PLAINTIFF’S APPLICATION FOR

DEFAULT JUDGMENT BY THE
Plaintiff, COURT
- against -

Case No.: 1:19-cv-03907-JPO

Francisco Mendez, individually and d/b/a

Mendez Boxing; and Mendez Boxing Fifth Ave., Inc.,

an unknown business entity d/b/a Mendez Boxing

Defendant(s).

 

x

COMES NOW the Plaintiff, J & J Sports Productions, Inc., by and through its attorneys of
record, and hereby moves this Court to enter Default Judgment against Francisco Mendez,
individually and d/b/a Mendez Boxing and Mendez Boxing Fifth Ave., Inc., an unknown business
entity d/b/a Mendez Boxing (hereinafter “Defendant(s)”). For the reasons set forth herein and in the
documentation filed herewith, Plaintiff respectfully requests that its Application for Default
Judgment be granted and that this Court award damages against Defendant(s) as requested herein.

1. Default was entered against Defendant(s) on July 8, 2019 (Dkt. Nos. 16 & 17).

2. After the entry of default, Federal Rule of Civil Procedure 55(b) provides that default
judgment may be entered by the Court upon application of the Plaintiff. Fed.R.Civ.P. 55(b)(2).

3. At the time and place of hearing, Plaintiff will present proof of the following matters:

a. Defendant(s) are not an infant or incompetent person, or in military service
or otherwise exempted under the Service Members Civil Relief Act of 2003;
and

b. Defendant(s) did not make a timely appearance in this action and default was

entered against them as a result thereof; and
Case 1:19-cv-03907-JPO Document18 Filed 07/17/19 Page 2 of 4

C. This Application for Default Judgment and related documents thereto were

served on the Defendant(s); and

d. Plaintiff is entitled to judgment against the Defendant(s) on the claims pled

in the complaint. To wit:

1.

By contract, Plaintiff paid for the proprietary rights to distribute the
Saul Alvarez v Amir Khan WBC Championship Fight Program,
telecast nationwide on Saturday, May 7, 2016(hereinafter the
“Program’”’),

With full knowledge that the Program was not to be intercepted,
received, and/or exhibited by entities unauthorized to do so,
Defendant(s) and/or their agents, servants, workmen, and/or
employees, did unlawfully intercept, receive and thereafter exhibit the
Program at the time of its transmission at the address of the
establishment doing business as Mendez Boxing, a commercial
establishment operated by Defendant(s), and located at 23 E 26"
Street, New York NY 10010.

The unauthorized reception, interception and/or exhibition of the
Program by the Defendant(s) was done willfully and for the purpose
of direct or indirect commercial advantage or private financial gain.
The unauthorized publication or use of communications, such as the
transmission for which Plaintiff had the distribution rights, is
prohibited by Title 47 U.S.C. § 605, et seq.

Plaintiff seeks Judgment in its favor and against the Defendant(s) for
Case 1:19-cv-03907-JPO Document18 Filed 07/17/19 Page 3 of 4

Dated: July | ] 2019

violations of 47 U.S.C. §§ 605(e)(3)(C)G)CD and (e)(3)(C)(ii) in the
amounts of $6,600.00 and $19,800.00, respectively, plus pre- and
post-judgment interest at the federal statutory rate.

By and through this Motion, Plaintiff also seeks recovery of its
attorneys’ fees and relevant costs incurred as provided pursuant to 47
U.S.C. § 605(e)(3)(B)(iii).

Plaintiff requests 30 days from the entry of judgment to submit its

requests for interest, costs, and attorneys’ fees.

Sw

LI AW OFFICES OF M.L. ZAGER, P.C.
UY Joseph P. Loughlin |

Attorneys for Plaintiff

461 Broadway, PO Box 948
Monticello, New York 12701

E-mail: Noughlin@mzager.com

Tel: 845-794-3660

Fax: 845-794-3919
Case 1:19-cv-03907-JPO Document18 Filed 07/17/19 Page 4 of 4

CERTIFICATE OF SERVICE

I hereby certify that on July Vy 2019, the foregoing document was filed with the Clerk
of the Court and served in accordance with the Federal Rules of Civil Procedure, the Southern
District's Local Rules, and this Court’s requirement of certified mail service upon the following
parties and participants:

Francisco Mendez
301 W 130" Street #LB New York NY 10027

Mendez Boxing Fifth Ave., Inc.
23 E 26" Street, New York NY 10010

LALA

JA MYIA. A MARTINEZ

Dated: July VT , 2019
